            Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 1 of 52




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 FLORINDA ZAMORA,

                Plaintiff,

                v.                                          Case No. 17-CV-2261-JAR

 UNIFIED GOVERNMENT OF WYANDOTTE
 COUNTY AND KANSAS CITY, KANSAS,

                Defendant.


                                    MEMORANDUM AND ORDER

       Plaintiff Florinda Zamora (“Zamora”) brings this action against Defendant Unified

Government of Wyandotte County and Kansas City, Kansas (the “UG”), alleging that the UG

violated Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq., when it

terminated her employment at the Wyandotte County Juvenile Detention Center (“JDC”) in

retaliation for reporting a coworker’s inappropriate conduct toward a juvenile resident. This

matter is now before the Court on the UG’s Motion for Summary Judgment (Doc. 75). The

motion is fully briefed, and the Court is prepared to rule. For the reasons set forth in depth

below, the UG’s motion is denied.

I.     Summary Judgment Standard

       Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”1

In applying this standard, the Court views the evidence and all reasonable inferences therefrom




       1
           Fed. R. Civ. P. 56(a).
             Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 2 of 52




in the light most favorable to the nonmoving party.2 “There is no genuine [dispute] of material

fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”3 A fact is “material” if,

under the applicable substantive law, it is “essential to the proper disposition of the claim.”4 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”5

        The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.6 In attempting to meet this standard, a movant

who does not bear the ultimate burden of persuasion at trial need not negate the nonmovant’s

claim; rather, the movant need simply point out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.7

        Once the movant has met the initial burden of showing the absence of a genuine dispute

of material fact, the burden shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.”8 The nonmoving party may not simply rest upon its pleadings

to satisfy its burden.9 Rather, the nonmoving party must “set forth specific facts that would be


        2
          City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513
F.3d 1206, 1210 (10th Cir. 2008)).
        3
         Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
        4
        Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
        5
            Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
        6
          Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002), cert. denied 537 U.S. 816 (2002)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).
        7
          Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
        8
          Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
        9
            Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).




                                                           2
             Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 3 of 52




admissible in evidence in the event of trial from which a rational trier of fact could find for the

nonmovant.”10 In setting forth these specific facts, the nonmovant must identify the facts “by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”11 To

successfully oppose summary judgment, the nonmovant must bring forward “more than a mere

scintilla of evidence” in support of his position.12 A nonmovant “cannot create a genuine issue

of material fact with unsupported, conclusory allegations.”13 Finally, summary judgment is not a

“disfavored procedural shortcut”; on the contrary, it is an important procedure “designed to

secure the just, speedy and inexpensive determination of every action.”14 When examining the

underlying facts of this case, the Court is cognizant that it may not make credibility

determinations or weigh the evidence.15

II.     Factual Background

        A.          Hearsay Objections to Zamora’s Statements of Fact

        Before turning the parties’ statements of fact, the Court will briefly address the UG’s

objections to two of Zamora’s statements of fact. Summary judgment evidence need not be

“submitted ‘in a form that would be admissible at trial.’”16 But “the content or substance of the

evidence must be admissible.”17 Under Fed. R. Civ. P. 56(c)(2), a party may object on this



        10
          Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
670–71); see Kannady, 590 F.3d at 1169.
        11
             Adler, 144 F.3d at 671.
        12
             Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993).
        13
          Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
        14
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).
        15
             Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).
        16
           Brown v. Perez, 835 F.3d 1223, 1232 (10th Cir. 2016) (quoting Trevizo v. Adams, 455 F.3d 1155, 1160
(10th Cir. 2006)).
        17
             Id. (quoting Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)).




                                                            3
              Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 4 of 52




basis—that the material “cannot be presented in a form that would be admissible in evidence.”

Indeed, as the advisory committee notes to the 2010 Federal Rule amendments explain: “The

burden is on the proponent to show that the material is admissible as presented or to explain the

admissible form that is anticipated.”18

         The UG objects to Zamora’s Statements of Fact 78 and 117 on the basis that they contain

inadmissible hearsay, meaning a statement that the declarant does not make while testifying at

the current trial or hearing and that a party offers to prove the truth of the matter asserted.19

Hearsay is inadmissible except as provided by law,20 and hearsay within hearsay is excluded

unless each part of the combined statement conforms with an exclusion from or exception to the

rule against hearsay.21

         Zamora’s Statement of Fact 78 relies on the deposition testimony of Kansas City, Kansas

Police Detective Vincent Kingston concerning statements made to him—during the course of his

investigation of the events underlying this case—by JDC employee Ryan Schuler, about what

was said to Schuler by another JDC employee, Kelsey Davis, concerning something Davis heard

from a Sheriff’s Office employee, Andrew Carver. Similarly, Zamora’s Statement of Fact 117

refers to Davis’s “testimony” about the “exact words” Zamora said about Davis to another of the

Sheriff’s Office employee, Daniel Anderson, which Anderson then repeated to Carver and




         18
          Fed. R. Civ. P. 56 advisory committee’s note to 2010 amendment; see also Brown, 835 F.3d at 1232
(“The requirement is that the party submitting the evidence show that it will be possible to put the information, the
substance or content of the evidence, into an admissible form.” (quoting 11 James Wm. Moore et al., Moore’s
Federal Practice–Civil § 56.91 (3d ed. 2015))); O’Connor v. Williams, 640 F. App’x 747, 750 (10th Cir. 2016).
         19
              Fed. R. Evid. 801(c).
         20
            Fed. R. Evid. 802 (“Hearsay is inadmissible unless any of the following provides otherwise: a federal
statute; these rules; or other rules prescribed by the Supreme Court.”).
         21
              Fed. R. Civ. P. 805.




                                                          4
             Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 5 of 52




Carver relayed to Davis. The source cited to support this fact is the deposition testimony of an

investigating Sheriff’s detective, Sherry Simpson, about Davis’s unsworn statement to her.

It is not entirely clear which portions of these statements of fact the UG objects to because the

UG makes largely identical factual assertions in its own briefing.22 It appears that the UG

objects not to evidence offered to establish that these conversations occurred or even the general

content of the conversations, but to evidence offered to prove the exact words that were said.

        While Fed. R. Civ. P. 56(c)(1)(A) permits Zamora to support her factual assertions at the

summary judgment stage by citing to deposition testimony,23 the content or substance of the

deposition testimony must be otherwise admissible.24 Zamora does not argue for the

admissibility of the triple and quadruple hearsay statements contained within Kingston’s and

Simpson’s deposition testimony, and the Court finds no exclusion or exception that applies for

each level of hearsay.25 Accordingly, while the Court does not omit facts relied upon by both




        22
             See, e.g., Doc. 76 ¶¶ 71, 82; Doc. 82 at 12 ¶ 56; 16 ¶ 81.
        23
             Fed. R. Civ. P. 56(c)(1)(A).
        24
           Wunder v. Elettric 80, Inc., No. 13-4014-KGS, 2014 WL 4059763, at *2 (D. Kan. Aug. 15, 2014)
(“[A]lthough evidence presented in the form of an affidavit or deposition testimony at the summary judgment stage
can be ‘converted’ in form into live testimony at trial, the content or substance must be otherwise admissible, and
any hearsay contained in an affidavit or deposition remains hearsay beyond a court’s consideration.” (citation
omitted)). Although not relied upon by Zamora, the same statements appear in Kingston’s and Simpson’s written
investigative reports, which are also part of the record in this case.
        25
           Carver, Anderson, Schuler, Davis, and Zamora were all UG employees, and a statement of a party
opponent is not hearsay under Fed. R. Civ. P. 801(d)(2)(D) when the statement is “made by the party’s agent or
employee on a matter within the scope of that relationship and while it existed.” Fed. R. Evid. 801(d)(2)(D). In the
employment context, however, the Tenth Circuit holds that “[i]n order for a statement to qualify as an admission of a
party opponent, the speaker ‘must be involved in the decision[-]making process affecting the employment action
involved.’” Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303, 1314 (10th Cir. 2005) (per curiam) (quoting Aliotta v.
Nat’l R.R. Passenger Corp., 315 F.3d 756, 762 (7th Cir. 2003)); see also Johnson v. Weld Cty., 594 F.3d 1202,
1208–09 (10th Cir. 2010) (citing Jaramillo, 427 F.3d at 1314). None of these individuals “had management or final
decision-making authority” in the process leading to Zamora’s firing. DuHall v. Lennar Family of Builders, 382 F.
App’x 751, 755 (10th Cir. 2010); see also Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1202–03 (10th Cir.
2015). Further, Zamora, the proponent of the evidence and the original speaker of the statement at issue in
Statement of Fact 117, is not a party opponent in her own case. See, e.g., Jordan v. Binns, 712 F.3d 1123, 1127–28
(7th Cir. 2013) (citations omitted).




                                                             5
             Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 6 of 52




parties, it does exclude hearsay statements in Zamora’s Statements of Fact 78 and 117 to the

extent that they are offered for the truth of the matter asserted.

        B.       Uncontroverted Facts

        With the above rules of law and evidence in mind, the following material facts are either

uncontroverted or, if controverted, construed in the light most favorable to Zamora.26

                 1.       Wyandotte County Juvenile Detention Center

        The UG is a municipality located in Wyandotte County, Kansas City, Kansas, and a

recipient of federal financial assistance. The JDC is a division of the Wyandotte County

Sheriff’s Office (“Sheriff’s Office”) within the UG. The JDC is licensed by the Kansas

Department of Children and Family Services (“DCF”) as a child-care facility under Kansas law,

and is subject to detailed regulations. DCF monitors the JDC’s compliance with regulations and

can revoke its license for failure to comply.

        The JDC is licensed to hold forty-eight juveniles, both male and female, from the ages of

ten to seventeen. JDC residents are juvenile offenders facing criminal charges; many have

behavioral problems and/or have been raised in difficult environments. Some residents have

been abused, some are gang members, and many have a history of substance abuse. The JDC is

a secure facility, and residents are not permitted to leave. All entrances and exits are under the

exclusive control of the staff and are continuously monitored. Residents are housed in one of

four pods, each with eight to sixteen rooms. The pods are locked and access is limited; at night,

residents are required to be in their rooms and the doors are locked from the outside. There are

security cameras throughout the facility, and monitors are set up in a control booth. JDC



        26
          Factual disputes about immaterial matters are not relevant to a summary judgment determination.
Therefore, immaterial facts and factual averments not supported by the record are omitted. Frank v. U.S. W., Inc., 3
F.3d 1357, 1361 (10th Cir. 1993) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                                         6
           Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 7 of 52




residents are supervised by juvenile care workers, also called juvenile detention officers. At least

one juvenile detention officer is assigned to each pod at all times, and juvenile detention officers

control the movements of residents and supervise them twenty-four hours per day.

          Don Ash is Sheriff of the Sheriff’s Office and, by law, has charge and custody of the

JDC. At all relevant times, Jeff Fewell, a Colonel in the Sheriff’s Department and Warden of the

JDC, was responsible for the custody, care, control, safety, and security of the juvenile residents

of the JDC. He reported to Undersheriff Larry Roland and to Sheriff Ash. Terri Broadus, the

JDC Administrator, was responsible for administering all operations of the JDC and reported to

Fewell.

          Major Daniel Soptic, Lieutenant Colonel Robert Gunja, Detective Sherry Anderson-

Simpson (“Simpson”), and Deputy Daniel Anderson were all employed by the Sheriff’s Office in

the roles indicated by their titles. Andrew Carver was a detective in the Sheriff’s Office and,

during the events underlying this action, was promoted to captain. Vincent Kingston was a

detective in the Internal Affairs Division of the Kansas City, Kansas Police Department.

          Plaintiff Florinda Zamora was employed as a juvenile detention officer at the JDC, as

were Kelsey Davis, Angela Garcia, Kathy Harrington, Peair Howard, Ryan Schuler, and Jaya

Paden. During the time period at issue, Davis was engaged to Carver, and they are now married.

Lieutenant Jelani Coppage was a shift supervisor at the JDC, overseeing juvenile detention

officers. Adrienne Gilchrist was also a lieutenant at the JDC. Duane Olden was a JDC

maintenance worker. Minors J.K., B.R., and N.C. were male residents at the JDC.




                                                  7
            Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 8 of 52




                   2.      Juvenile Detention Center School

       DCF regulations applicable to the JDC require that “[c]lassroom instruction . . . be

provided on-site by teachers holding appropriate certification from the Kansas board of

education,” and that “[e]ducation services shall be coordinated with the local school district.”27

In accordance with regulations, the JDC coordinates with the Kansas City, Kansas Unified

School District No. 500 (“School District”) to provide educational services to JDC residents.

The School District is provided with classroom space inside the JDC and, during the school year,

the School District provides residents with six hours of instruction per day, from 7:00 am to 3:30

pm, excluding weekends and holidays.

       The School District independently administers and operates the school inside the JDC.

The School District employs and assigns the principal, the teachers, and other support personnel.

The School District determines the curriculum and monitors the students’ progress, and provides

all books, materials, and supplies. The JDC has no input into staffing or programming for the

school, and the classrooms are separate from the pods where JDC residents live. However, as

required by regulations, at least one juvenile detention officer is stationed in each classroom and

directly observes classroom activity to provide support to the teacher. The juvenile detention

officer’s function is to provide security and to help insure order, not to assist with instruction.

       Neither the UG nor the Sheriff’s Office has entered into a contract with the School

District concerning the JDC school. The UG and the Sheriff’s Office do not pay any funds to the

School District for administering and operating the School, nor do the UG, the Sheriff’s Office,

or the JDC receive any payment from the School District for providing classroom space or




       27
            Doc. 76 ¶ 10 (quoting Kan. Admin. Regs. § 28-4-355(b) (2019)).




                                                        8
            Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 9 of 52




security for the school. Like the UG, the School District is a recipient of federal financial

assistance. The School District is subject to Title IX.

                    3.         Unified Government’s Policies Regarding Sexual Harassment

       Per its Human Resources Guide, the UG “will not tolerate harassment of employees,”

including sexual harassment.28 Sexual harassment is prohibited in the workplace and in any

location that could be regarded as an extension of the workplace. The UG’s policy states that

sexual harassment may be “subtle and indirect,” and includes conduct “between individuals in a

hierarchal relationship” or conduct “aimed at coercing an individual to participate in an

unwanted sexual relationship.”29 Inappropriate behavior that constitutes sexual harassment can

include a wide variety of conduct, including physical contact or touching of a sexual nature,

flirtations, and unnecessary proximity to another person.

       The UG “encourages employees to report harassment before it becomes severe or

pervasive. Even if harassment does not rise to the level of a violation of federal or state law, the

Unified Government will take action to stop it.”30 The UG acknowledges that “[i]t is unlawful to

retaliate against an employee for filing a complaint of harassment or cooperating in an

investigation of a complaint of harassment.”31 Additionally, the UG states that it “will not

tolerate retaliation against an individual who in good faith reports harassment or provides

information related to a complaint of harassment.”32




       28
            Doc. 79-13 at 1.
       29
            Id. at 2.
       30
            Id. at 3 (emphasis in original).
       31
            Id.
       32
            Id.




                                                     9
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 10 of 52




       The JDC has a manual for juvenile residents that includes rules of conduct. Rule 5 states

that physical contact is prohibited and that criminal charges could be filed for touching another

resident or staff member in a sexual manner.

                   4.       Unified Government’s Policy on the Disclosure of Confidential
                            Information

       The JDC maintains a Release of Information policy. All juvenile detention officers are

given a copy of this policy, and Zamora believes that she probably received a copy. The Release

of Information policy states: “It is the policy of the Juvenile Detention Center to ensure that all

juvenile records are safeguarded from unauthorized or improper disclosure.”33 The policy

further provides that “[a]ll juvenile case record information is confidential,” and that “access to

case records shall be limited to persons and agencies which can demonstrate that the information

will serve a criminal justice purpose.”34 “Juvenile case record information” includes all records

maintained by the JDC on residents and the information in them.

       Under the Release of Information policy, “[a]ny disclosure of record material to

unauthorized persons or agencies constitutes a [breach] of trust and is restricted by law.”35 The

policy specifies that only certain staff members are authorized to disclose case information,

namely the JDC Administrator, Deputy Administrator, Juvenile Captain, Intake Lieutenant, and

“[o]ther Staff Members upon receipt of written permission from the Administrator.”36 The

policy restricts access to juveniles’ records and files to specified individuals and agencies. Those




       33
            Broadus Aff., Ex. C, Doc. 76-9 at 10.
       34
            Id.
       35
            Id.
       36
            Id.




                                                    10
           Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 11 of 52




who have access to juveniles’ records and files include “Juvenile Detention Center staff in the

performance of authorized job duties.”37

          A copy of an incident report that concerns a JDC resident is placed in the resident’s file.

The report is considered confidential under the Release of Information policy, and the

unauthorized release of the report or the information contained therein is a violation of the

policy.

                      5.          First Investigation of Davis Uncovering Multiple Instances of
                                  Inappropriate Contact with a Juvenile Resident

          On May 25, 2016, Zamora was cleaning the windows in the control booth, which

overlooks the pod where Davis was working. Harrington was also present in the control booth.

Both Zamora and Harrington observed Davis walking with J.K., a seventeen-year-old male

resident. Zamora observed J.K. walking on the left side of Davis with his right arm around her

waist, and Davis with her left hand on J.K.’s right shoulder. Davis was talking to J.K., but

Zamora could not hear what she was saying. Zamora believed that Davis’s conduct toward J.K.

was inappropriate because “it’s jail,” and “you don’t walk around the pod like that.”38 However,

Zamora did not consider Davis’s conduct with J.K. to be “sexual behavior,” in that it was not

“intercourse or . . . groping of parts,”39 and had never seen Davis behave that way before. The

incident was captured on video.

          Zamora immediately informed her shift supervisor, Lieutenant Coppage, of what she had

observed. Coppage responded, “You’re right, you’re right to report this,”40 and told Zamora to




          37
               Id.
          38
               Zamora Dep., Doc. 76-7 at 111:14–25.
          39
               Id. at 112:1–13.
          40
               Id. at 117:17–20.




                                                         11
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 12 of 52




submit a written report. Both Zamora and Harrington submitted written reports on May 25

regarding the physical behavior between Davis and J.K. Zamora’s report stated: “I officer

Zamora Florinda . . . was cleaning the control booth with officer Kathy Harrington . . . in the

booth and I observed resident [J.K.] with his arms around officer Kelsey Davis . . . waist walking

and her hand on his shoulder.”41 Harrington’s written report on the same incident stated that

Davis was “walking arm and arm with resident [J.K.].”42 Harrington added that she was viewing

Davis and J.K. on the control booth monitor and that Zamora—who was standing and looking

down into the pod—had a better view of the situation.

       After Zamora completed her written report, she also told Broadus, the JDC

Administrator, what she had seen. Broadus, like Coppage, agreed that the May 25, 2016 incident

between Davis and J.K. needed to be reported. While the UG did not take any immediate steps

in response to the May 25 incident, Zamora did see a change in Davis’s behavior toward the

residents. Zamora noted that Davis no longer went into residents’ rooms and, while she would

still sit and talk with residents, she no longer bent over tables while doing so. Rather, Davis

would keep her distance from residents and appeared to have corrected her behavior.

       On July 14, 2016, Harrington submitted a report on a second incident involving Davis,

J.K., and another JDC resident, B.R. Harrington reported that on June 28, 2016, she observed

Davis alone in the pod with the two residents, and that Davis was

                    laying on the desk with her butt sticking out and resident B.R. was
                    standing there looking at her. Resident J.K. was sitting on the phone
                    stools talking to her, then Officer Kelsey Davis jumped on the desk
                    and was laughing with J.K. he was touching her leg and holding her
                    hand this is when I called Mr. Duane Olden . . . , because I wasn’t



       41
            Doc. 76-8 at 1.
       42
            Id. at 13.




                                                     12
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 13 of 52




                    able to get in touch with anyone else I felt I needed a witness to this,
                    Mr. Duane Olden came to the control booth. To view the situation.43

Olden also wrote a report about this incident, stating that he was called to the control room by

Harrington to view activity in the pod and witnessed

                    K. Davis sitting on the edge of the desk with a black male resident
                    sitting down on the telephone stool between the legs of the officer
                    rubbing her up and down. As I observed this going on for about five
                    minutes while another resident sat next to them both while this was
                    going on. When the slider door opened Officer Davis immediately
                    jumped off the desk and the resident turned around like nothing was
                    going on.44

Olden thought it was “really out of character for an employee to be interacting with a resident in

that way.”45 Zamora was not present during and did not observe the second incident involving

Davis and J.K. Like the May 25 incident, the June 28 incident was recorded on video.

       At the time of the two foregoing incident reports, Davis was engaged to Carver, a

detective in the Sheriff’s Office who was normally responsible for investigating allegations of

employee misconduct. Because of the relationship between Carver and Davis, Sheriff Ash

decided to ask the Kansas City, Kansas Police Department’s Internal Affairs Unit (“KCKPD

Internal Affairs”) to investigate the allegations against Davis. Captain Soptic, who supervised

the Sheriff’s detectives, along with his supervisor, Lieutenant Colonel Gunja, told Carver that

there was a complaint against his fiancée and that Carver would not be involved in the

investigation. Soptic and Gunja did not go into the details of the allegations, apart from

mentioning that there was a video showing Davis’s conduct with two JDC residents and that it




       43
            Id. at 14.
       44
            Id. at 15.
       45
            Id. at 8.




                                                      13
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 14 of 52




looked like “high school flirting.”46 When Carver asked Soptic if he believed Davis was guilty

and what he should do, Soptic encouraged him to “have those discussions with [Davis].”47

       Davis first found out about the investigation from Carver, who spoke to her about it

before she was interviewed. Carver told Davis that there was a video of her conduct. On July

14, 2016, Broadus called Davis to advise her that an outside agency would be investigating

allegations against her. Broadus told Davis that she could not give her any details about the

allegations.

       At some point, Zamora told Deputy Anderson about the incident involving Davis and

J.K. that she witnessed in May 2016. Anderson, who was close friends with Carver, worked in

the Sheriff’s Office and was assigned to patrol. Anderson did not work in the JDC and Zamora

testified that she had never seem him there. Zamora recalled that Anderson responded, “I’m

going to tell my buddy [Detective Carver]. That’s his girlfriend.”48 Zamora testified that she

asked Anderson not to repeat what she had said about the May 2016 incident to Carver.

       Detective Kingston from KCKPD Internal Affairs was assigned to conduct the

investigation into the reported incidents involving Davis, and that investigation officially began

on July 18, 2016—more than fifty days after the first observed incident of Davis inappropriately

touching a juvenile resident on May 25. On July 19, 2016, Kingston took a statement from

Zamora in which she recounted what she had observed on May 25. Zamora also told Kingston

that on a subsequent occasion, she and Schuler had observed Davis and J.K. sitting next to each

other, with J.K.’s head resting on Davis’s shoulder. Zamora did not report this additional

incident when it occurred. Her account of this interaction between Davis and J.K. is consistent


       46
            Doc. 79-15 at 2.
       47
            Soptic Dep., Doc. 46-6 at 10:10–20.
       48
            Zamora Dep., Doc. 76-7 at 127:13–16.




                                                   14
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 15 of 52




with Schuler’s witness statement to Kingston; Schuler also stated his belief that Davis’s actions

on this occasion were inappropriate.

       Zamora further reported that if Davis was playing cards with J.K., she would lean across

the table with “her rear end up in the air and just sit there and talk with him.”49 Zamora told

Kingston that she believed Davis’s behavior was unusual because “you don’t act like that with

children.”50 When Kingston asked her whether, based on her training and experience, she

believed that Davis had used poor judgment, Zamora agreed that Davis had. However, Zamora

also stated that she was unaware of any policy or training that addressed Davis’s conduct with

J.K. The UG concluded that Zamora truthfully reported the inappropriate physical contact

between Davis and J.K.

       On August 5, 2016, Kingston took a statement from Davis. Davis denied having an

inappropriate relationship with any of the residents. She stated that she and the other officers

were encouraged to form relationships with the kids and that she would “horseplay around” with

them.51 When talking with Kingston about still photographs taken from the May 25 video, Davis

denied allowing J.K. to grab her side or tickle her. However, when Kingston emphasized that

her May 25 interactions with J.K. were captured on video, she stated that she could not recall that

particular interaction and that she would have told J.K to stop if he was touching her in that

manner.

       During additional questioning about the June 28 incident reported by Harrington and

Olden, Davis denied allowing J.K. to touch her or touch her legs, but also stated that she could

not remember everything about that encounter. She did ultimately recall that J.K. asked to see


       49
            Doc. 76-10 at 5.
       50
            Id.
       51
            Doc. 76-8 at 22.




                                                15
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 16 of 52




her engagement ring and that she let him look at it, and that she permitted J.K. strike her on the

kneecap while she was explaining what reflexes are. Davis stated that she had allowed other

residents to do the same. J.K. also tried to tie Davis’s shoe. The video recording of the June 28

incident confirms that Davis did allow J.K. to touch her and to touch her leg. B.R. reported

seeing Davis allow J.K. to touch her and stated that Davis treated J.K. more favorably than other

residents.

       Davis indicated that she had never been told by a supervisor not to let the residents touch

her, nor had she been given any training about appropriate versus inappropriate conduct with

residents. Detective Kingston testified that he could not speak to policies and procedures at the

JDC, but that Davis’s interactions with J.K. “would seem to be inappropriate.”52 He also

testified that he believed that Davis “was not completely forthcoming” during the investigation.53

       On August 31, 2016—over three months after Davis was first observed interacting

inappropriately with a juvenile resident—Kingston completed his investigation and prepared a

report summarizing the results. Warden Fewell did not read Kingston’s report, but viewed the

video recording of Davis’s conduct on May 25, 2016. Although Fewell testified that Davis

should have been terminated if she lied to investigators, there is no evidence regarding whether

Kingston shared his belief regarding Davis’s truthfulness with his superiors.

       On October 11, 2016, Fewell suspended Davis for five working days without pay for

engaging in horseplay and inappropriate conduct with juvenile offenders. Davis filed a

grievance regarding her suspension. She asked that the five-day suspension be reversed, that a




       52
            Kingston Dep., Doc. 79-6-4 at 24:9–10.
       53
            Id. at 24:11–14.




                                                     16
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 17 of 52




non-disciplinary counseling statement be issued, and that training be provided on policy and

procedure “so there is no confusion on what the employer[’]s expectations are.”54

       Sheriff Ash reviewed Kingston’s report, and later testified in this case that he “did not see

or read anything that indicated that [Davis] wasn’t [truthful].”55 Ash also held a hearing on

Davis’s grievance, during which Davis maintained that she had not received adequate training on

physical contact with juveniles. Davis contended that the line between appropriate and

inappropriate contact between juvenile detention officers and juvenile residents had been blurred,

and stated that she wanted there to be a clear delineation and additional training for officers.

       Sheriff Ash concluded that Davis’s conduct did not warrant a five-day suspension

without pay, that Davis had demonstrated that training was not sufficient, and that they “needed

to start with a written reprimand and training specific to address the alleged inappropriate

behavior or conduct, and then work [their] way up from there in a progressive discipline manner

rather than starting out with . . . a five-day suspension.”56 Sheriff Ash reversed Davis’s

suspension and directed that she be issued a written reprimand and provided with additional

training. Fewell issued the reprimand on October 31, 2016.

                   6.         Additional Reports of Inappropriate Conduct by Davis and Garcia
                              Toward Juvenile Residents

       In addition to the three reports of inappropriate physical contact between Davis and a

juvenile resident covered by Kingston’s report, the UG had received a fourth report on August 6,

2016, one day after Kingston took a statement from Davis and several weeks before he

completed his investigation. Jaya Paden, also a juvenile detention officer at the JDC, reported



       54
            Doc. 76-8 at 149.
       55
            Ash Dep., Doc. 76-2 at 18:22–19:1.
       56
            Id. at 18:7–12.




                                                    17
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 18 of 52




that one resident told her that Davis and Garcia were touching him and other juvenile residents

inappropriately. Paden also reported that one resident told her that Davis and Garcia were

allowing residents to touch them. Paden reported that the resident said, “it was more than

touching going on.”57 Paden reported that the resident also told her that Davis and Garcia were

bringing in items for residents from outside the JDC, including men’s body wash and candy.

       The UG admits that it is a violation of its policy for JDC staff and residents to touch one

another. The UG also admits that it is a violation of both UG policy and state law for JDC staff

to bring in outside items for juveniles. However, Fewell is not aware of the UG having

conducted any investigation into Paden’s allegations, nor has the UG produced any documents in

this case reflecting that an investigation occurred. Paden’s allegations are not addressed in

Kingston’s report.

       As the JDC Warden, Fewell would have knowledge of any disciplinary action against

Davis or Garcia for engaging in inappropriate physical contact with minors or smuggling

contraband into the facility. Fewell testified that he is not aware of whether Davis and Garcia

were disciplined, nor has the UG produced documents reflecting that they were disciplined for

this conduct.

                   7.         Second Investigation of Davis for Alleged Sexual Relationship with a
                              Juvenile

       On November 9, 2016, Juvenile Detention Officer Howard reported to his supervisors

that a JDC resident, N.C., had notified him that he (N.C.) had engaged in a sexual relationship

with Davis after he was released from the JDC on a previous occasion. Howard also reported




       57
            Doc. 79-5 at 3.




                                                     18
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 19 of 52




that N.C. told him that Davis had allowed N.C. to grope and touch her in a sexual manner while

he was a JDC resident.

       It was Howard’s report that prompted a second investigation into Davis. As a result of

his report, the Sheriff’s Office opened a criminal investigation into N.C.’s allegations. The

second investigation was conducted not by KCKPD Internal Affairs, but by Simpson, a Sheriff’s

Office detective with fourteen years of experience. Carver, Davis’s fiancé, was not involved in

the investigation of the allegations in Howard’s report, nor did Simpson ever discuss those

allegations with him. However, Simpson was Carver’s colleague and, at some point during the

relevant events, became his subordinate when he was promoted to captain. Pursuant to UG

policy requiring that a JDC staff member under investigation be removed from contact with

residents, Davis was removed from the pods and assigned to the control booth, where she had no

contact with residents. Howard was first interviewed on November 17, 2016; the narrative

summary of that interview does not mention Zamora.

       On November 22, 2016, Garcia sent a written report to Simpson. In that report, Garcia

stated that Davis informed her that “apparently Officer Florinda Zamora . . . told Adult Deputy

Anderson that the dumb shit they said I did happened at your house.”58 Garcia indicated that

Anderson had told Carver what Zamora said, and that Carver in turn told Davis. Garcia also

stated in her report that she had informed Lieutenant Gilchrist of what she had been told

“because [she] did not think that the investigation should have been discussed amongst peers

after reported, nor taken to discuss with other employees on the adult side.”59 Gilchrist had

advised her to type a report and send it to Simpson.



       58
            Doc. 76-14 at 1.
       59
            Id. at 2.




                                                19
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 20 of 52




       On November 30, 2016, after receiving Garcia’s report, Simpson interviewed Anderson.

During his interview, Anderson told Simpson that he talked to Zamora “once every blue

moon.”60 Anderson stated that Zamora had told him that Davis had sex with a juvenile, possibly

at Garcia’s house, and that he believed Zamora had indicated that she had obtained this

information from Garcia. Anderson also said that earlier, during the summer, Zamora had told

him that she did not get along with Davis, and that Davis and Garcia were friends, hung out, and

“always started stuff with her.”61 Anderson said that on a separate occasion, Zamora had told

him about a previous incident at the JDC involving a juvenile flirting with and touching Davis,

and that Davis did not do anything about it. Anderson believed that the juvenile involved in the

incident inside the JDC was the same individual with whom Davis was alleged to have had a

sexual relationship outside the facility. Garcia was pulled into the criminal investigation when

Anderson told Simpson what Zamora had said about the sexual encounter between Davis and a

juvenile occurring at Garcia’s home.

       Simpson interviewed Zamora later on November 30, 2016, following her interview of

Anderson. When questioned, Zamora indicated that Howard had told her that N.C. stated that he

had slept with Davis outside the JDC, and that she had told Howard that he had to report because

they were mandated reporters. Zamora never saw Howard’s report and did not assist him with it,

nor did she ever witness any inappropriate contact between Davis and N.C. However, Zamora

also told Simpson that N.C. told her in person that there was a rumor circulating about him

sleeping with Davis. Zamora also told Simpson about her prior reports on Davis in the spring.




       60
            Doc. 76-8 at 75.
       61
            Id. at 77.




                                                20
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 21 of 52




       Although Zamora testified that she personally did not believe the allegation that N.C. had

sex with Davis, she did admit during questioning by Simpson that she told Anderson “what

[N.C.] said to [her]” directly, specifically that there was a rumor circulating about N.C. “hooking

up with Ms. Davis, having sex with Ms. Davis.”62 Zamora told Simpson that when N.C. asked

her if she had heard the rumor, she told him that she had not. Zamora stated that she did not

know whether Davis and the minor had had sex at Garcia’s house, but that it was “more of . . . an

assumption” (one she testified to sharing with Anderson) that any encounter would have

happened there, based on the fact that Davis and Garcia were close and frequently hung out

together, and that N.C. had also mentioned hanging out at Garcia’s home with Garcia’s

children.63

       At the time Zamora spoke with Anderson in the fall of 2016 about the allegations

concerning N.C. and Davis, she was aware that Davis was engaged to Carver and that Anderson

and Carver were friends. She also knew that there was a possibility that what she was telling

Anderson would get back to Carver. Zamora did not tell Anderson that there was an

investigation into Davis.

       The day after interviewing Zamora, Simpson interviewed N.C., who denied having any

type of relationship or physical contact with Davis. N.C. also denied telling Howard that he and

Davis were boyfriend and girlfriend or that they used to meet. Further, N.C. denied telling

Zamora that he knew Garcia outside the JDC. Rather, he stated that his cousin went to school

with Garcia’s kids, so he had seen Garcia “at like football games, and they were like oh, how you

doing.”64 N.C. denied having been to Garcia’s home. Regarding the allegations under


       62
            Doc. 76-12 at 7.
       63
            Id. at 5–7.
       64
            Doc. 76-8 at 82.




                                                21
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 22 of 52




investigation, N.C. stated that “this [was his] first time hearing about it,” and that he was

“shocked.”65

       On December 21, 2016, Simpson interviewed Davis. Davis denied having any type of

relationship with N.C., including a sexual relationship or associating with him outside the JDC.

She did state that other juvenile detention officers and residents knew about the allegation that

she was having sex with N.C. Davis stated that Zamora had told Anderson about the allegation

when she knew that Anderson was a close friend of Davis’s fiancé. Davis stated that she

believed Zamora either wanted to make herself look good to Anderson or was trying to break up

Davis and Carver’s relationship. Simpson testified that Davis was upset and crying during her

interview. Simpson also testified that she believed Davis, even though she did not talk to the

investigator of the May 2016 incident. Davis gave notice of her resignation on the same date she

was interviewed, December 21, 2016, and her resignation was effective January 11, 2017.

       Sometime around January 3, 2017, Simpson transitioned the criminal investigation of

Davis into an internal investigation of Zamora and Howard for “dishonesty, disclosing confidential

information, harassment, interference with a criminal investigation, and failing to report.”66 On

January 4, 2017, Simpson conducted a follow-up interviews with both Zamora and Howard. In

her summary of her interview of Howard, Simpson later stated that

                    Howard maintained that [N.C] had told him numerous times about
                    his relationship with Davis. During the interview Howard stated
                    multiple times that he never spoke to Zamora about the investigation
                    or his report regarding [N.C.] and the sexual relationship with
                    Officer Davis. When asked how Zamora knew about the
                    investigation, Howard stated that [N.C.] told Zamora. Howard
                    began telling us that one day he was working as a runner and Zamora
                    was in the pod with him and he came in the pod and [N.C.] was
                    talking to Zamora about the situation. He then stated that the only

       65
            Id. at 91.
       66
            Doc. 76-13 at 9.




                                                    22
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 23 of 52




                   conversation he and Zamora had about what he had reported was
                   that this kind of thing had happened before. . . . Later during the
                   interview, Howard admitted that he and Zamora had conversations
                   about [N.C.] and Davis but denied that it influenced his report.67

However, Simpson testified that she believed Zamora “was probably truthful” when she stated

that she had advised Howard to make a report regarding Davis and N.C.68

       Simpson completed her investigation and issued a report on January 12, 2017. In that

report, Simpson “determined that the criminal investigation into Officer Kelsey Davis and

Officer Angela Garcia was unfounded.”69 She wrote that during the criminal investigation of

Davis and Garcia, she “discovered several inconsistencies in the statements provided by Officer

Howard and Officer Zamora that led [her] to believe they were being untruthful and had been

dishonest during the investigation.”70

       With respect to Zamora, Simpson also concluded that she had made accusations about

Davis having sex with N.C. at Garcia’s home based on assumptions, and that she had disclosed

confidential information about those allegations to Anderson. Simpson testified that Zamora

                   twice went to Daniel Anderson and told him that Kelsey Davis was
                   first, flirting with this juvenile, then, next, having sex with the
                   juvenile. Daniel Anderson was Andrew Carver’s best friend. So
                   she went to that person knowing that he was going to disclose to
                   him, the guy that works in Internal Affairs and is his friend, this in
                   order to try to hurt Davis. So honestly throughout this you can see
                   that Zamora targeted Davis.71




       67
            Id. at 9–10.
       68
            Simpson Dep., Doc. 79-1 at 27:15–23.
       69
            Doc. 76-13 at 9.
       70
            Id.
       71
            Simpson Dep., Doc. 79-1 at 24:2–10.




                                                    23
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 24 of 52




                   8.      Termination of Zamora’s Employment

       Simpson briefed Fewell on the results of her investigation of Davis and Garcia, and

informed him that she believed that Zamora and Howard had not been truthful. Fewell also

reviewed Simpson’s investigative report and the transcripts of the interviews she conducted. In a

January 18, 2017 memorandum to Sheriff Ash and Undersheriff Roland, Fewell “strongly”

recommended that Zamora’s employment “be terminated based upon potential liability, damage

due to [her] poor judgment in spreading rumors and violating confidentiality.”72 Specifically,

Fewell’s memorandum notes that the investigation revealed that Zamora had “discussed

confidential information regarding this case and another case to Deputy Daniel Anderson,

member outside chain of command. [Zamora] also lied to Detectives during questioning.”73

       At some point, Ash and Fewell had a conversation about Fewell’s January 18, 2017

memorandum, and Ash authorized Fewell to proceed with the termination of Zamora’s

employment. On January 23, 2017, Fewell met with Zamora and informed her that she was

fired. Fewell read Zamora a memorandum stating the following reasons for her termination:

                   A confidential internal affairs investigation was conducted
                   regarding allegations Kelsey Davis had [an] inappropriate
                   relationship with a juvenile in November, 2016. The investigation
                   revealed you discussed confidential information regarding this case
                   and another case to Deputy Daniel Anderson, member outside the
                   chain of command. You also provided false information to
                   Detectives during questioning.

                   The Internal Affairs investigation revealed:

                   Your misconduct violated K.S.A. 65-507, Records of Maternity
                   Centers and Child Care Facilities; Confidentiality.         Your
                   allegations created two criminal investigations (Davis and Garcia)
                   and established a hostile work environment based on innuendos.


       72
            Doc. 76-8 at 154.
       73
            Id.




                                                    24
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 25 of 52




                    Your misconduct violated the UG Human Resources Guide,
                    effective 09-29-16, Rule 2, Falsifying UG Records, in that you
                    provided a false written report during a [sic] Internal Affairs
                    investigation.

                    Your misconduct violated the UG Human Resources Guide,
                    effective 09-29-16, Rule 3, Dishonesty, in that you were not truthful
                    during questioning during the Internal Affairs investigation.

                    Your misconduct violated the UG Human Resources Guide,
                    effective 09-29-16, Rule 4, Unauthorized Disclosure of UG Records,
                    in that you discussed details of a sensitive Internal Affairs
                    investigation.74

Zamora filed a grievance of her termination, which Sheriff Ash denied. Howard was also fired.

       Fewell testified that Zamora violated K.S.A. § 65-507 and improperly disclosed

government records when discussing the allegations about Davis and N.C. with N.C., Howard,

and Anderson. Although he testified that discussions about a juvenile among JDC staff do not

generally violate § 65-507 when necessary for “operational awareness,”75 he also stated that such

discussions could potentially violate the statute when staff members are “discussing confidential

information among personnel that are not privy to such” because “it’s protected information not

to be openly discussed among peers at that level of command.”76 Fewell testified that juvenile

detention officers should report up the chain of command rather than discussing confidential

information with each other.

       During the grievance hearing, Ash asked Zamora why she talked to Anderson. Zamora

testified that she responded, “Anderson is my friend. I thought it would be all right to talk to




       74
            Id. at 2.
       75
            Fewell Dep., Doc. 79-3 at 31:18–20.
       76
            Id. at 32:2–33:22.




                                                     25
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 26 of 52




Anderson.”77 Zamora recalled that in response, Ash was “just, like, no.”78 Zamora did not tell

Anderson about the ongoing investigation into Davis, and Anderson told the UG that he did not

know the name of the juvenile alleged to have been involved in a sexual relationship with Davis.

However, it is undisputed that both Fewell and Ash believed that Zamora had told Anderson the

name of the juvenile in question.

       Fewell further testified that Zamora was not truthful in three instances, including (1) telling

Anderson that Davis had sexual relations with N.C. at Garcia’s house; (2) claiming that she tried

to report allegations involving a different juvenile possibly staying with a staff member; and (3)

stating that N.C. asked her if she had heard the rumors involving him and Davis. Again, Anderson

had told Simpson that he believed the information concerning a sexual relationship between Davis

and N.C. had originated with Garcia.

       Simpson testified that she concluded Zamora had been untruthful due to N.C.’s denial of

her account and inconsistencies between Zamora’s and Howard’s statements. However, Simpson

did not talk to other JDC staff members to determine N.C.’s reputation for truthfulness. Rather,

she relied upon her review of N.C.’s phone calls, video recordings of Howard and N.C. together

in the pod, and N.C.’s “shocked” reaction to the allegations in determining that his denial was

credible. Lieutenant Coppage testified that he believed N.C. had made up the rumor about a sexual

relationship between him and Davis; however, Coppage believed Howard’s statement that N.C.

had told Howard about such a relationship. When Simpson asked Garcia if she believed Howard

was the type of officer N.C. would confide in, Garcia answered that she did not believe so because

Howard is black and N.C. has made it known among JDC residents and staff that he does not like



       77
            Zamora Dep., Doc. 76-7 at 222:22–24.
       78
            Id. at 222:25.




                                                   26
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 27 of 52




black people. Additionally, Garcia stated in her interview that during a JDC training session,

Broadus had once brought up the fact that N.C. was a liar.

       In her deposition, Zamora testified that she disagreed with the findings of the termination

memorandum, but agreed that she was “fired for what they feel.”79 She also testified that she was

fired in retaliation for turning in Davis, a detective’s wife, in her May 25, 2016 report. Zamora

does not believe that she was terminated in connection with Howard’s later report on Davis,

because she was not involved in that report beyond telling Howard that he needed to report.

Zamora does not know why, if she was terminated in retaliation for the May 2016 report, she was

not fired until January of 2017. Zamora is not aware of any other JDC employee who has been

terminated in retaliation for reporting child abuse or neglect, though Howard was also fired

following the November 2016 investigation of Davis. Harrington continues to work at the JDC,

and Olden worked there until a few months before his death in February 2018.

       Although Fewell testified that one of the reasons he decided to terminate Zamora was

because she had submitted a false report to Simpson during the investigation, the UG now concedes

that Zamora did not submit a false report. There is no UG policy stating that an employee shall be

terminated for violating K.S.A. § 65-507, and the UG has never terminated anyone for violating

that statute other than Zamora and Howard.

                  9.       Lack of Disciplinary Action as to Other UG Employees

       Davis and Carver were engaged before the first investigation into Davis began. As noted

above, in the late spring or summer of 2016, Soptic and Gunja told Carver that there was a

complaint against his fiancée, that there was a video of her conduct, and that Carver would not

be involved in the investigation. Soptic and Gunja did not go into the details of the allegations,


       79
            Zamora Dep., Doc. 76-7 at 208:7–11.




                                                  27
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 28 of 52




but encouraged Carver to speak with Davis about his concerns. Carver did so before Davis was

interviewed, and while the UG was investigating the May 2016 incident involving Davis and

J.K., Davis was discussing information about the investigation with Carver, as well as with her

JDC co-worker, Schuler. The UG did not discipline Soptic, Gunja, or Carver for sharing

information about J.K. outside the JDC.

       In addition, Anderson disclosed to Carver the later allegations regarding a sexual

relationship between Davis and a former JDC resident, which Carver then repeated to Davis and

Davis conveyed to Garcia. Although the UG denies that either Anderson or Carver stated the

name of the juvenile in question, the UG admits that when Davis told Garcia what she had heard

from Carver, Davis stated the identity of the minor, N.C. The UG admits that Davis disclosed

details of a sensitive Internal Affairs investigation to Garcia.

       When asked during his deposition whether people who shared information about

juveniles outside the JDC chain of command should be disciplined, Fewell responded,

“Absolutely.”80 The UG also testified that information and investigations involving juveniles are

confidential and must remain within the JDC; such information remains confidential even after it

has been improperly disclosed outside the JDC.

       The UG did not discipline Anderson, Carver, Davis, or Garcia for their disclosure of

information relating to Davis’s alleged sexual relationship with a former resident. In fact, during

the course of the second investigation conducted by Simpson, Carver was promoted a rank and

became Simpson’s superior. Simpson knew that Carver had been discussing the allegations

involving Davis and N.C. with others. In her deposition, Simpson testified to her belief that

Anderson, who repeated the allegations to Carver, was not bound by the same confidentiality


       80
            Fewell Dep., Doc. 79-3 at 38:16–21.




                                                  28
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 29 of 52




obligations as Zamora because he did not work at the JDC and had no way of knowing its rules

and regulations.

III.     Analysis

         A.          Applicability of Title IX

         Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity that receives Federal financial assistance.”81 Enacted under

Congress’s spending power, the statute “condition[s] an offer of federal funding on a promise by

the recipient not to discriminate, in what amounts essentially to a contract between the

Government and the recipient of funds.”82 The statute has two primary objectives: “‘[T]o avoid

the use of federal resources to support discriminatory practices’ and ‘to provide individual

citizens effective protection against those practices.’”83

         Title IX mandates that recipients of federal financial assistance provide equal educational

opportunities and protects against a wide variety of discriminatory conduct based on sex.84 Title

IX protects both men and women from harassment based on sex, including deliberate

indifference by a school to known acts of teacher-on-student or student-on-student harassment.85


         81
              20 U.S.C. § 1681(a).
         82
            Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1989) (citations omitted); see also Farmer v.
Kan. State Univ., 918 F.3d 1094, 1098 (10th Cir. 2019) (citing Gebser, 524 U.S. at 286).
         83
              Gebser, 524 U.S. at 286 (citing Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979)).
         84
          See, e.g., Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005) (“Title IX prohibits
discrimination by recipients of federal education funding.”); Murrell v. Sch. Dist. No. 1, Denver, Colo., 186 F.3d
1238, 1246 (10th Cir. 1999) (referencing “Title IX’s mandate for equal educational opportunities”).
         85
            See Gebser, 524 U.S. at 277 (holding that a school district may be held liable for damages under Title IX
for the sexual harassment of a student by a teacher where “an official of the school district who at a minimum has
authority to institute corrective measures on the district’s behalf has actual notice of, and is deliberately indifferent
to, the teacher’s misconduct”); Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 646–47 (1999) (“We thus conclude
that recipients of federal funding may be liable for ‘subject[ing]’ their students to discrimination where the recipient
is deliberately indifferent to known acts of student-on-student sexual harassment and the harasser is under the
school’s disciplinary authority.”)




                                                           29
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 30 of 52




Further, the statute protects an individual from retaliation for reporting conduct prohibited by

Title IX.86 There exists an implied private right of action under Title IX, and “money damages

are available in such suits.”87 “A funding recipient, however, ‘may be liable in damages under

Title IX only for its own misconduct.’”88

         Congress clarified through the Civil Rights Restoration Act of 1987 (“CRRA”) that Title

IX is to apply to all operations of any department, agency, or other instrumentality of a state or

local government that receives federal financial assistance, including agencies or departments

that receive federal aid indirectly from other state entities.89 Thus, whether “whether a

covered program or activity receives ‘Federal financial assistance,’ . . . is determined by

reference to the ‘entire’ entity or ‘whole’ organization.”90

         Critically, however, the program in question must still be an education program or

activity as set forth in § 1681 to be a covered by the statute’s antidiscrimination mandate.91 In

amending Title IX through the CRRA to broadly extend the statute’s reach to all operations of a



         86
            Jackson, 544 U.S. at 178 (holding that “Title IX’s private right of action encompasses suits for retaliation,
because retaliation falls within the statute’s prohibition of intentional discrimination on the basis of sex”); Berry v.
Mission Group Kan., Inc., 463 F. App’x 759, 766 n.7 (10th Cir. 2012) (stating, in case involving alleged retaliation
against employee for reporting incidents of sexual harassment of female students by male instructor, that
"[r]etaliation against a person because that person has complained of sex discrimination is another form of
intentional sex discrimination encompassed by Title IX’s private cause of action.”) (quoting Jackson, 544 U.S. at
173)).
         87
              Davis, 526 U.S. at 639; see also Farmer, 918 F.3d at 1098.
         88
              Farmer, 918 F.3d at 1098.
          89
             20 U.S.C. § 1687; Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 553 (3d. Cir. 2017); Jeldness v.
Pearce, 30 F.3d 1220, 1225 (9th Cir. 1994) (noting that “[t]he Senate Report for the Civil Rights Restoration Act of
1987 . . . clarified that Title IX and several other civil rights statutes applied to an entire institution receiving federal
funds, and not just to the specific program or activity receiving the money . . . .”).
         90
            Mercy Catholic Med. Ctr., 850 F.3d at 557 (citations omitted); see also Roberts v. Colo. State Bd. of
Agric., 998 F.2d 824, 828 (10th Cir. 1993) (“Since 1988, Title IX has applied to recipients of federal funds in all of
their operations.”) (citing 20 U.S.C. § 1687)).
         91
           Mercy Catholic Med. Ctr., 850 F.3d at 554–56; Roubideaux v. N.D. Dep’t of Corrs. & Rehab., 570 F.3d
966, 977 (8th Cir. 2009) (“The express language of Title IX prohibits discrimination in ‘any education program’ that
receives federal funds.” (citing 20 U.S.C. § 1681(a)).




                                                             30
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 31 of 52




covered entity, “Congress retained in § 1681(a) the modifier ‘education’ before ‘program or

activity.’ It left ‘education’ undefined and gave no guidance to reconcile § 1687’s broad phrase

‘program or activity’ with § 1681(a)’s ostensibly narrower language.”92

        The Third Circuit recently analyzed, in Doe v. Mercy Catholic Medical Center,93 the

question of what makes a program sufficiently educational to trigger the protections of Title IX.

The court ultimately found that a private teaching hospital’s operation of a residency program

was sufficient to qualify it as an education program or activity under the statute.94 The Third

Circuit agreed with an earlier Second Circuit holding that a “program or activity” under § 1687 is

an “education program or activity” under § 1681(a) if it has “features such that one could

consider its mission to be, at least in part, educational.”95

        “Whether a program or activity is sufficiently educational under Title IX is a mixed

question of law and fact. When the facts are uncontested, the judge decides the matter. Factual

disputes material to her legal conclusion are, however, left for the finder of fact.”96 The Court

here must give effect to the broad purpose of the Title IX and its amendments to curb the use of

federal dollars to support discriminatory practices, while also enforcing the requirement that the

program at issue must be an “education” program or activity.

        It is undisputed here that the UG receives federal financial assistance, and the JDC is a

division of the Sheriff’s Office within the UG. The parties also agree that the school housed

within the JDC is an “education program or activity” within the meaning of Title IX. However,



        92
             Mercy Catholic Med. Ctr., 850 F.3d at 554.
        93
             850 F.3d 545 (3d Cir. 2017).
        94
             Id. at 556–58.
        95
             Id. at 555 (quoting O’Connor v. Davis, 126 F.3d 112, 117 (2d. Cir. 1997)).
        96
             Id. at 556.




                                                          31
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 32 of 52




the UG argues that all of the features of the school that make it “educational” are funded and

controlled by the School District, not the UG. The UG’s position is that because it is the School

District, rather than the UG, that “operates” the school, Title IX does not apply. Zamora

counters that cases applying Title IX in the prison context do not turn on the definition of

“operate,” but on whether the prison is a recipient of federal financial assistance.

         Under the unique facts of this case, the Court finds that Zamora may proceed with her

retaliation claim under Title IX. The UG cites no case law to support its argument that the

application of Title IX turns on whether it “operates” the school other than two cases stating that

in the absence of a different statutory or regulatory definition, “operate” should be given its

ordinary meaning.97 There is ample precedent to support that prison education programs are

within the scope of Title IX.98 And as Zamora points out, the statute has been held to apply

when courses being provided at prison facilities are taught by entities other than the prison

without any particular focus on the identity of the instructor as a potentially disqualifying

factor.99 Further, even if the identity of the entity “operating” the school was of critical import

here, the Court is unconvinced that the UG plays no part in the operation of the school within the




         97
           See Neff v. Am. Dairy Queen Corp., 58 F.3d 1063, 1066 (5th Cir. 1995) (holding, in context of ADA
claim, that “[t]o ‘operate,’ in the context of a business operation, means ‘to put or keep in operation,’ . . . ‘[t]o
control or direct the functioning of,’ . . . [or] [t]o conduct the affairs of; manage.’”) (citations omitted)); United
States v. Bestfoods, 524 U.S. 51, 66 (1998) (construing “operator” in context of CERCLA to mean “someone who
directs the workings of, manages, or conducts the affairs of a facility” relating to pollution).
         98
          See, e.g., Roubideaux v. N.D. Dep’t of Corrs. & Rehab., 570 F.3d 966, 976–78 (8th Cir. 2009); Lothes v.
Butler Cty. Juvenile Rehab. Ctr., 243 F. App’x 950, 953–54 (6th Cir. 2007); Klinger v. Dep’t of Corrs., 107 F.3d
609, 614–15 (8th Cir. 1997); Jeldness v. Pearce, 30 F.3d 1220, 1224–25 (9th Cir. 1994).
         99
           See Klinger v. Neb. Dep’t of Corr. Servs., 824 F. Supp. 1374, 1399–1400 (D. Neb. 1993) (some courses
offered through and/or taught by community college), rev’d on other grounds by Klinger v. Dep’t of Corrs., 31 F.3d
727 (8th Cir. 1994), cert. denied, 513 U.S. 1185 (1995); Roubideaux v. N.D. Dep’t of Corrs. & Rehab., 523 F. Supp.
2d 952, 956–60 (D. N.D. 2007) (local college classes offered on-site, through correspondence, or through education
release), aff’d, 570 F.3d 966 (8th Cir. 2009).




                                                          32
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 33 of 52




JDC or that the JDC is not so intertwined with the school as to be considered an education

program in and of itself.

         The UG acknowledges that as a “person acting as a parent” under K.S.A. § 72-

3122(d)(2), the JDC is required to ensure that its residents attend school pursuant to K.S.A. § 72-

3120(a).100 The Kansas administrative regulations pertaining to the licensing of detention

centers for children further provide:

                  K.A.R. 28-4-355. Program and services.

                  (a)    A written plan and daily routine shall be maintained for all
                         juveniles which shall include: meals, rest and sleep, personal
                         hygiene, physical exercise, recreation, counseling, education
                         and social services.

                  (b)    Classroom instruction shall be provided on-site by teachers
                         holding appropriate certification from the Kansas board of
                         education.

                           (1)    Education services shall be coordinated with the local
                                  school district. During the local school year, each
                                  juvenile shall receive a minimum of six hours of
                                  instruction per day, excluding weekends and holidays.

                           (2)    For each juvenile currently enrolled in a Kansas public
                                  school, contact shall be maintained with the juvenile’s
                                  home school district to ensure the continuity of each
                                  juvenile’s education.

                           (3)    A regular schedule of instruction and related
                                  educational services appropriate to the needs of each
                                  juvenile shall be provided.



          100
              See K.S.A. § 72-3122(d)(2) (“‘[P]erson acting as parent’ means . . . a person, other than a parent, who is
liable by law to maintain, care for, or support the child, or who has actual care and control of the child and is
contributing the major portion of the cost of support of the child, or who has actual care and control of the child with
the written consent of a person who has legal custody of the child, or who has been granted custody of the child by a
court of competent jurisdiction”); K.S.A. § 72-3120(a) (“[E]very parent or person acting as parent in the state of
Kansas, who has control over or charge of any child who has reached the age of seven years and is under the age of
18 years and has not attained a high school diploma or a general educational development (GED) credential, shall
require such child to be regularly enrolled in and attend continuously each school year (1) a public school for the
duration of the school term . . . .”).




                                                          33
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 34 of 52




                                (4)   Youth care staff shall be stationed in proximity to the
                                      classroom, with frequent, direct, physical observation
                                      of the classroom activity at least every 15 minutes, to
                                      provide immediate support to the teacher.101

Kansas law thus requires juvenile detention centers to provide for the education of their

residents. Further, it is uncontested that residents of the JDC are minors who are required to

attend school, as opposed to adult prisoners for whom taking courses would be optional.

Although content instruction at the JDC school is provided by the School District, the JDC

houses the school and its staff members are tasked with ensuring the safety and security of

students, a critical function of any educational institution. Specifically, in compliance with the

regulation set forth above, at least one juvenile detention officer is stationed in each JDC

classroom and directly observes classroom activity to provide security and to help ensure order.

Given Kansas law and these undisputed facts, the Court cannot credit the UG’s argument that it

does not in any way “control[], direct[], manage[], [or] conduct[]” the school.102

         The UG’s argument that the Court should consider only the instructive facets of the JDC

school in deciding whether Title IX applies, in isolation from the JDC as a whole, creates an

artificial distinction and ignores that the education of its residents is one of the JDC’s core

functions. Because the JDC is required to ensure that its minor residents receive education

services—through coordination with the School District and by providing a safe and secure

space for instruction—its mission is, at least in part, “educational” within the meaning of Title

IX. 103 Adopting the UG’s contrary position would create a situation in which School District




         101
               Kan. Admin. Regs. § 28-4-355 (2019).
         102
               Doc. 76 at 30.
         103
            Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 555 (3d. Cir. 2017) (“The Supreme Court has twice
instructed . . . that, to give Title IX the scope its origins dictate, [courts are] to accord it a sweep as broad as its
language. And indeed the ordinary meaning of ‘education’—a word Congress has yet to define—is ‘very broad.’”



                                                           34
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 35 of 52




employees working at the JDC school would be protected against retaliation for reporting

conduct prohibited by Title IX, but JDC staff members providing security for student residents

would not be similarly protected. This result would frustrate the purpose of the statute.

         The typical application of Title IX in the prison context involves a challenge to unequal

educational opportunities for men and women prisoners, and it is within this context that courts

have held that Title IX applies to entire state prison systems, requiring a comparison of

educational opportunities available to men and women throughout those systems as a whole.104

In this case, in contrast, Zamora’s retaliation claim does not require the Court to look beyond

what happened at the JDC. Thus, the Court does not pass on whether any person jailed in or

employed by a state prison facility that receives federal funds and provides an “education

program or activity” potentially has a Title IX cause of action regardless of context. Rather, the

Court finds on the unique facts of this case that the JDC itself is an “education program or

activity” within the meaning of Title IX and that Zamora may bring a claim for retaliation under

that statute.

         B.          Retaliatory Discharge in Violation of Title IX

         Retaliation against a person because that person has complained of sex discrimination

constitutes intentional discrimination “on the basis of sex” in violation of Title IX.105 In




(citing N. Haven Bd. of Educ. v. Bell, 456 U.S. 512, 521 (1982); Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,
175 (2005)) (quoting Roubideaux, 570 F.3d at 977)).
         104
            See, e.g., Roubideaux, 570 F.3d at 976 (“A state’s prison system as a whole qualifies as a program or
activity within the meaning of Title IX.”) (citation omitted)); Klinger v. Dep’t of Corrs., 107 F.3d 609, 616 (8th Cir.
1997) (“When considering single-sex prisons, the only logical and workable application of the definition of
‘program or activity’ under Title IX requires comparison of educational opportunities for female and male prisoners
within the entire system of institutions operated by a state’s federally-funded correctional department or agency,
taking into account the objective differences between the male and female prison populations such as penological
and security considerations as are necessary to accommodate in this unique context.”) (citing Jeldness v. Pearce, 30
F.3d 1220, 1228–29 (9th Cir. 1994))).
         105
               Jackson, 544 U.S. at 173–74.




                                                          35
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 36 of 52




evaluating Title IX retaliation claims, courts have looked to the analogous and more developed

case law governing Title VII retaliation claims.106

         The plaintiff bears the ultimate burden of proving that her employer intentionally

discriminated against her,107 but may do so “through either direct evidence or circumstantial

evidence that creates an inference of intentional discrimination.”108 Where the plaintiff seeks to

use circumstantial evidence to show discriminatory intent, as here, the court applies the burden-

shifting framework established in McDonnell Douglas Corp. v. Green.109 Under that framework,

the plaintiff must establish a prima facie case of retaliation by demonstrating: (1) that she

engaged in protected opposition to discrimination; (2) that a reasonable person would have found

the challenged action materially adverse; and (3) that there is a causal connection between the

protected activity and the materially adverse action.110 The plaintiff’s burden of establishing a

prima facie case is “not onerous.”111

         If the plaintiff establishes a prima facie case, the burden shifts to the employer to offer a

legitimate non-retaliatory reason for the adverse employment action.112 If the employer is able to

offer a legitimate non-retaliatory reason, the burden shifts back to the plaintiff to show that the



         106
           See, e.g., Preston v. Va. ex rel. New River Cmty. Coll., 31 F.3d 203, 206–07 (4th Cir. 1994) (collecting
cases); Roberts v. Colo. State Bd. of Agric., 998 F.2d 824, 832 (10th Cir. 1993) (stating Title VII provides “the most
appropriate analogue when defining Title IX’s substantive standards”) (citation omitted)); Tackett v. Univ. of Kan.,
234 F. Supp. 3d 1100, 1108–09 (D. Kan. 2017).
         107
           Bennett v. Windstream Comm’ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015) (citing Riser v. QEP
Energy, 776 F.3d 1191, 1199 (10th Cir. 2015); Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136,
1145 (10th Cir. 2008)).
         108
               Id. (citing Riser, 776 F.3d at 1199).
        109
            411 U.S. 792 (1973); C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1336 (D. Kan. 2008) (citing
Somoza v. Univ. of Denver, 513 F.3d 1206, 1211 (10th Cir. 2008)).
         110
               C.T., 562 F. Supp. 2d at 1336 (citing Somoza, 513 F.3d at 1212).
         111
           Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981); Tabor v. Hilti, Inc., 703 F.3d 1206,
1216 (10th Cir. 2013) (citing Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005)).
         112
               McDonnell Douglas, 411 U.S. at 802.




                                                            36
            Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 37 of 52




employer’s stated reason is a pretext for discrimination.113 “A plaintiff demonstrates pretext by

showing that the employer’s proffered explanation is unworthy of credence.”114 “[A] plaintiff’s

prima facie case, combined with sufficient evidence to find that the employer’s asserted

justification is false, may permit the trier of fact to conclude that the employer unlawfully

discriminated.”115 Again, despite the shifting framework, the ultimate burden of persuasion

remains with the plaintiff.116

                     1.      Elements of a Prima Facie Case

        There is no dispute that Zamora has established the second element of a prima facie case

of retaliation, a materially adverse employment action, by demonstrating that the UG terminated

her employment. The UG asserts that Zamora has not established the first and third elements.

                             a.       Protected Activity

        Regarding the first element, the UG contends that Zamora’s reporting concerning Davis

did not constitute protected opposition to discrimination because her written May 25, 2016 report

did not expressly mention Davis engaging in discrimination or harassment. Rather, Zamora’s

written report merely stated what she had observed—Davis and J.K. walking with J.K.’s arm

around Davis’s waist and Davis’s hand on J.K.’s shoulder.

        In a retaliation case, the plaintiff engages in protected opposition by opposing a practice

made unlawful by the statute at issue.117 While it is true that the plaintiff “must convey to the


        113
              Id. at 804.
        114
           Berry v. Mission Group Kan., Inc., 463 F. App’x 759, 766 (10th Cir. 2012) (quoting Jaramillo v. Colo.
Judicial Dep’t., 427 F.3d 1303, 1309 (10th Cir. 2005)).
        115
          Bennett v. Windstream Comm’ns, Inc., 792 F.3d 1261, 1266–67 (10th Cir. 2015) (quoting Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)).
        116
              Richardson v. Blue Cross/Blue Shield of Kan., Inc., 196 F. Supp. 2d 1174, 1181 (D. Kan. 2002) (citations
omitted).
         117
             McElroy v. Am. Fam. Ins., 630 F. App’x 847, 851 (10th Cir. 2015) (citing Hinds v. Sprint/United Mgmt.
Co., 523 F.3d 1187, 1203 (10th Cir. 2008); Petersen v. Utah Dep’t of Corr., 301 F.3d 1182, 1188 (10th Cir. 2002)).




                                                          37
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 38 of 52




employer his or her concern that the employer has engaged in a practice made unlawful,”118 “no

magic words” are required to do so.119 Given the undisputed facts of this case, the UG cannot

genuinely argue that it did not understand Zamora’s May 25, 2016 written report—as well as her

verbal account when interviewed by Kingston of an additional instance of inappropriate contact

between Davis and J.K.—to raise the question of sexually-motivated behavior by Davis toward a

minor JDC resident. Zamora told Kingston that she found Davis’s conduct inappropriate

because “you don’t act like that with children.”120 Although a plaintiff’s failure to communicate

to her employer her concern about discrimination may preclude a retaliation claim where the

employer does not know that the plaintiff has engaged in protected opposition to

discrimination,121 the facts here show that the UG was well aware, based in part on Zamora’s

reports, of the need to investigate whether Davis had been inappropriately sexual with minor

residents. Thus, the Court rejects the UG’s contention that Zamora did not engage in protected

opposition to discrimination when she reported her observations of Davis’s physical behavior

toward a minor resident.

        The UG also argues that Zamora cannot establish the first element of a prima facie case

because she had no reasonable, good-faith belief that harassment was occurring when she

reported on Davis. While a retaliation plaintiff need not prove that the complained-of sex

discrimination actually occurred, the plaintiff must have had a reasonable, good-faith belief that

she was engaging in protected opposition to discrimination when making her report.122 The



        118
              Hinds, 523 F.3d at 1203.
        119
              Id.
        120
              Doc. 76-10 at 5.
        121
              Petersen, 301 F.3d at 1188–89.
        122
           Clark v. Cache Valley Elec. Co., 573 F. App’x 693, 700 (10th Cir. 2014) (citing Crumpacker v. Kan.
Dep’t of Human Res., 338 F.3d 1163, 1172 (10th Cir. 2003)); Held v. Ferrellgas, Inc., 505 F. App’x 687, 690–91



                                                       38
            Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 39 of 52




“‘reasonable good-faith belief’ test has both subjective and objective components. ‘A plaintiff

must not only show that [she] subjectively (that is, in good faith) believed that [her] employer

was engaged in unlawful employment practices, but also that [her] belief was objectively

reasonable in light of the facts and record presented.’”123 “To determine whether it was

objectively reasonable for a person in [Zamora’s] position to believe that [she] was opposing

prohibited conduct, [the Court looks] to the underlying substantive law.”124

           Given its finding that Title IX applies to the JDC on the facts of this case, and given that

juvenile detention officers were responsible for supervising inmates, the Court looks to the

underlying substantive law on teacher-on-student sexual harassment. A teacher’s sexual

harassment or abuse of a student constitutes discrimination on the basis of sex in violation of

Title IX.125 One element required to impose liability under Title IX on an entity receiving

federal financial assistance is that the teacher’s sex-based harassment of a student must be “so

severe, pervasive and objectively offensive that it . . . deprived the victim of access to the

educational benefits or opportunities provided by the school.”126

           The UG contends that the behavior Zamora witnessed and reported was nowhere near

severe, pervasive, and objectively offensive enough that Zamora could have reasonably believed

Davis’s behavior amounted to sexual harassment in violation of Title IX. However, for the

Court to determine that Zamora held a reasonable belief that she was opposing prohibited


(10th Cir. 2012) (citing Crumpacker, 338 F.3d at 1171); Berry v. Mission Group Kan, Inc., Case No. 08-2439-JPO,
2010 WL 11628372, at *3 (D. Kan. Mar. 16, 2010) (citations omitted).
           123
            Clark, 573 F. App’x at 701 (quoting Little v. United Techs., Carrier Transicold Div., 103 F.3d 956, 960
(11th Cir. 1997)).
           124
                 Id. (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 270–71 (2001) (per curiam)).
           125
           See, e.g., Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 280–81 (1998); J.M. ex rel. Morris v.
Hilldale Indep. Sch. Dist. No. 1-29, 397 F. App’x 445, 450 (10th Cir. 2010).
           126
                 J.M. ex rel. Morris, 397 F. App’x at 450 (quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650
(1999)).




                                                              39
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 40 of 52




conduct does not require the Court to first find that the conduct she reported was severe and

pervasive enough to be unlawful because “a meritorious retaliation claim will stand even if the

underlying discrimination claim fails.”127 As recently explained by the Seventh Circuit in the

context of Title VII:

                 [A] retaliation claim isn’t doomed simply because the complained-
                 of conduct was not in fact an unlawful employment practice; rather,
                 the plaintiff must have “a sincere and reasonable belief that he is
                 opposing an unlawful practice.” “The objective reasonableness of
                 the [plaintiff’s] belief is not assessed by examining whether the
                 conduct was persistent or severe enough to be unlawful, but merely
                 whether it falls into the category of conduct prohibited by the
                 statute.”128

        The two instances of contact between Davis and J.K. that Zamora initially reported

involved: (1) Davis and J.K. walking with J.K.’s arm around Davis’s waist and Davis’s hand on

J.K.’s shoulder; and (2) Davis and J.K. sitting next to each other, with J.K.’s head resting on

Davis’s shoulder. While Zamora acknowledged in her deposition that Davis’s conduct was not

explicitly sexual because it did not involve intercourse or groping, such behavior would

nonetheless seem suspect to any reasonable person observing it in the context of a teacher-

student or guard-inmate relationship. The UG’s sexual harassment policy, which admittedly is

intended to address interactions among employees, aptly instructs that sexual harassment may be

subtle and indirect, and includes conduct between individuals in a hierarchal relationship or

conduct aimed at coercing an individual to participate in an unwanted sexual relationship.

Further, JDC rules prohibit physical touching between residents and staff members. Consistent




        127
            Sanchez v. Denver Pub. Schs., 164 F.3d 527, 533 (10th Cir. 1998) (citation omitted); Jenkins v. Educ.
Credit Mgmt. Corp., 212 F. App’x 729, 735–36 (10th Cir. 2007) (citing Sanchez, 164 F.3d at 533).
        128
           Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) (citing Hamner v. St. Vincent
Hosp. & Health Care Ctr., Inc., 224 F.3d 701, 706–07 (7th Cir. 2000); Magyar v. St. Joseph Reg’l Med. Ctr., 544
F.3d 766, 771 (7th Cir. 2008)), cert. denied, 137 S. Ct. 1115 (2017).




                                                        40
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 41 of 52




with UG policy and JDC rules, Zamora’s superiors told her she was right to report Davis’s

conduct in May 2016, and Davis thereafter stopped her prior practice (which had been observed

by Zamora) of bending over tables while conversing with residents. Further, the fact that

Harrington, Olden, and Paden all reported physical conduct by Davis toward minors, including

conduct that was “more than touching” per Paden’s report, suggests a possible pattern of sexual

conduct by Davis towards minor residents.

       The Court is unwilling to find, on the record before it, that Zamora did not engage in

protected opposition by reporting Davis’s inappropriate physical contact with a juvenile inmate.

“The relationship between the harasser and the victim necessarily affects the extent to which the

misconduct can be said to breach Title IX’s guarantee of equal access to educational benefits and

to have a systemic effect on a program or activity,” with teacher-on-student harassment being

more likely to violate Title IX than peer-on-peer harassment.129 The record in this case is replete

with facts that cause this Court concern about a potentially sexually-charged environment at the

JDC, where adult guards wield authority and influence over vulnerable, at-risk minors. This is

the environment in which Zamora worked, and the Court finds sufficient evidence that she held

both a good-faith subjective belief and an objectively reasonable belief that she was reporting

conduct forbidden by Title IX. Zamora has met her non-onerous burden of establishing the

protected-opposition element of her prima facie case.

                            b.         Causal Connection Between Protected Activity and Materially
                                       Adverse Action

       Satisfying the causal-connection element of a prima facie case of retaliation requires

“evidence of circumstances that justify an inference of retaliatory motive, such as protected



       129
             Davis, 526 U.S. at 653.




                                                      41
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 42 of 52




conduct closely followed by adverse action.”130 “But ‘[u]nless there is very close temporal

proximity between the protected activity and the retaliatory conduct, the plaintiff must offer

additional evidence to establish causation.”131

         The UG contends that Zamora has not shown that her discharge was causally connected to

her report on Davis because the period of time between her May 2016 report and her firing is too

long (eight months) to establish the necessary causal inference and she has failed to come forward

with additional evidence to support causation. Zamora counters that the length of time between

the protected activity and the adverse action should be measured from the date on which the UG

made a final decision on its initial investigation of Davis, which occurred on October 31, 2016.

Zamora claims that her firing three months later is sufficiently close in time to establish a direct,

causal connection.

         The Tenth Circuit has not announced a bright-line rule on the temporal proximity

required between protected opposition and a materially adverse action. Rather, the court has

explained:

                     It appears clear that, if the adverse action occurs in a brief period up
                     to one and a half months after the protected activity, temporal
                     proximity alone will be sufficient to establish the requisite causal
                     inference; but it is equally patent that if the adverse action occurs
                     three months out and beyond from the protected activity, the
                     action’s timing alone will not be sufficient to establish the causation
                     element. . . . However, where along the temporal line beyond one
                     and beyond one and one-half months but short of three months, the
                     adverse action’s timing ceases to be sufficient, standing alone, to
                     establish the requisite causal inference is less than pellucid.132



         130
           Burrus v. United Tel. Co. of Kan., Inc., 683 F.2d 339, 343 (10th Cir. 1982) (citations omitted); see also
O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253 (10th Cir. 2001).
         131
               O’Neal, 237 F.3d at 1253 (citing Conner v. Schnuck Mkts., Inc., 121 F.3d 1390, 1395 (10th Cir. 1997)).
        132
            Conroy v. Vilsack, 707 F.3d 1163, 1181–82 (10th Cir. 2013) (citing Anderson v. Coors Brewing Co., 181
F.3d 1171, 1179 (10th Cir. 1999); Meiners v. Univ. of Kan., 359 F.3d 1222, 1231 (10th Cir. 2004)).




                                                           42
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 43 of 52




       The UG is correct that the relevant starting point is not when its investigation of Davis

concluded, but when the protected activity occurred.133 Zamora’s firing in January 2017 is too

far removed from her May 2016 report to support a causal connection in the absence of

additional evidence. And even if the Court were to accept Zamora’s contention that the length of

time between the protected activity and the adverse action should be measured from the date on

which the UG made its disciplinary decision as to Davis on October 31, 2016, there would still

be roughly three months between the protected activity and the adverse action, almost certainly

requiring Zamora to offer additional evidence to establish causation. However, drawing all

inferences in Zamora’s favor, the record in this case could alternatively allow the Court to find

that she engaged in protected activity as late November 30, 2016.

       Although Zamora testified that she does not believe she was fired for Howard’s

November 2016 report regarding a possible sexual relationship between Davis and N.C.,

Howard’s report spawned a second investigation into Davis. That investigation was conducted

not by an outside entity, but by Detective Simpson from the Sherriff’s Office, who was a

subordinate of Davis’s fiancé, Captain Carver. Simpson interviewed Zamora on November 30,

2016, and Zamora reported to Simpson not only what she had heard about a rumored sexual

relationship between N.C. and Davis, but also what she had previously reported (in writing and

verbally to Kingston) in the spring of 2016 about Davis’s conduct with J.K. There is nothing in

the record to suggest that Simpson was previously aware of Zamora’s prior reports.

       The Supreme Court has held that an employee can oppose discrimination

                   by responding to someone else’s question just as surely as by
                   provoking the discussion, and nothing in the statute requires a
                   freakish rule protecting an employee who reports discrimination on


       133
             Id. at 1181.




                                                  43
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 44 of 52




                    her own initiative but not one who reports the same discrimination
                    in the same words when her boss asks a question.134

Zamora was terminated less than two months after her statement to Simpson, creating a much

closer call on whether she would need additional evidence to support a causal connection

between her protected opposition to conduct prohibited by Title IX and her termination. In any

event, whether the relevant time period is two or eight months, Zamora contends that the

evidence she offers to show pretext also establishes the causation element of her prima facie

case, and “[t]he Court may consider evidence tending to establish the weakness of a proffered

non-discriminatory reason not only in the pretext stage of a retaliation claim, but also in

connection with establishing causation as part of a prima facie case.”135 Through her evidence of

pretext, discussed below, Zamora has also met her non-onerous burden of establishing the

causal-connection element of her prima facie case of retaliation.

                    2.       Pretext

        If the plaintiff establishes a prima facie case of discrimination, “the . . . burden shifts to

the defendant to articulate a facially nondiscriminatory reason for the challenged employment

action.”136 While the defendant need not prove at this stage that its non-discriminatory

motivation for the decision was “bona fide,” the reason articulated must be “reasonably specific

and clear.”137 The UG has met its burden here, stating that Zamora was fired for breaching

confidentiality and for dishonesty in the course of the second investigation into Davis’s conduct,

resulting in unwarranted criminal investigations into Davis and Garcia and a hostile work


        134
              Crawford v. Metro. Gov't of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 277 (2009).
        135
           Mancell v. McHugh, 639 F. App’x 527, 531 (10th Cir. 2016) (citing Proctor v. United Parcel Serv., 502
F.3d 1200, 1209 (10th Cir. 2007)); EEOC v. PVNF, L.L.C., 487 F.3d 790, 800 n.5 (10th Cir. 2007).
        136
           Beams v. Norton, 256 F. Supp. 2d 1203, 1214–15 (D. Kan. 2003) (citing McDonnell Douglas v. Green,
411 U.S. 792, 802 (1973)).
        137
              E.E.O.C. v. Flasher Co., 986 F.2d 1312, 1316 (10th Cir. 1992).




                                                          44
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 45 of 52




environment. Thus, the burden returns to Zamora to show by a preponderance of the evidence

that the nondiscriminatory reasons offered are merely pretext.138

        A plaintiff may “demonstrate[] pretext by showing either that a discriminatory reason

more likely motivated the employer or that the employer’s proffered explanation is unworthy of

credence.”139 In other words, a “plaintiff can establish pretext by showing the defendant’s

proffered nondiscriminatory explanations for its actions are ‘so incoherent, weak, inconsistent, or

contradictory that a rational factfinder could conclude [they are] unworthy of belief.’”140

        Evidence of pretext “may take a variety of forms,” and a plaintiff “may not be forced to

pursue any particular means of demonstrating that [a defendant’s] stated reasons are

pretextual.”141 The Tenth Circuit has explained that:

                     A Plaintiff typically makes a showing of pretext in one of three
                     ways: (1) with evidence that the defendant’s stated reason for the
                     adverse employment action was false; (2) with evidence that the
                     defendant acted contrary to a written company policy prescribing
                     the action to be taken by the defendant under the circumstances; or
                     (3) with evidence that the defendant acted contrary to an unwritten
                     policy or contrary to company practice when making the adverse
                     employment decision affecting the plaintiff.142




        138
            Stinnett v. Safeway, Inc., 337 F.3d 1213, 1218 (10th Cir. 2003) (citing Tex. Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 253 (1981); Flasher, 986 F.2d at 1321); Beams, 256 F. Supp. 2d at 1215 (citing Danville v.
Reg’l Lab Corp., 292 F.3d 1246, 1250 (10th Cir. 2002)).
        139
              Stinnett, 337 F.3d at 1218 (quoting Rea v. Martin Marietta Corp., 29 F.3d 1450, 1455 (10th Cir. 1994)).
        140
           E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028, 1038–39 (10th Cir. 2011) (quoting Johnson v. Weld Cty.,
Colo., 594 F.3d 1202, 1211 (10th Cir. 2010)) (citing Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir.
2007)).
        141
         Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000) (quoting Patterson v.
McLean Credit Union, 491 U.S. 164, 187–88 (1989)).
        142
              Id. (internal citations omitted).




                                                           45
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 46 of 52




To show that a defendant acted contrary to an unwritten policy or to company practice, a plaintiff

often provides “evidence that [she] was treated differently from other similarly-

situated employees who violated work rules of comparable seriousness.”143

         However, “[m]ere allegations are insufficient,”144 and “[t]he plaintiff’s own conclusory

opinions about . . . the employer’s motives do not give rise to a material factual dispute.”145 “In

determining whether the proffered reason for a decision was pretextual, [the court] examine[s]

the facts as they appear to the person making the decision[,] not the plaintiff’s subjective

evaluation of the situation.”146 “Regardless of which theory of pretext the plaintiff asserts, ‘[the

Court’s] role isn’t to ask whether the employer’s decision was wise, fair or correct, but whether

[it] honestly believed [the legitimate, nondiscriminatory] reasons [it gave for its conduct] and

acted in good faith on those beliefs.”147 Finally, in deciding whether the Zamora has made a

sufficient showing of pretext, the court “must consider the evidence as a whole.”148

         In support of her pretext argument, Zamora asserts that each of the reasons for her

termination stated in Fewell’s termination memorandum are either not credible or have been

proven false through the testimony of UG representatives. Zamora also contends that the UG’s

rules and policies were applied differently to her than to other employees. Specifically, she


        143
            Id. (citing Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997)); see also Swackhammer v.
Sprint/United Mgmt. Co., 493 F.3d 1160, 1167–68 (10th Cir. 2007) (quoting Kendrick, 220 F.3d at 1230).
         144
          Beams v. Norton, 256 F. Supp. 2d 1203, 1215 (D. Kan. 2003) (citing Morgan v. Hilti, Inc., 108 F.3d
1319, 1324 (10th Cir. 1997)).
         145
               Id. (quoting Bullington v. United Airlines, 186 F.3d 1301, 1318 (10th Cir. 1999)).
         146
            Lobato v. N.M. Env’t Dep’t, 733 F.3d 1283, 1289 (10th Cir. 2013) (quoting Luster v. Vilsack, 667 F.3d
1089, 1093 (10th Cir. 2011) (third alteration in original)); see also Conroy v. Vilsack, 707 F.3d 1163, 1174 (10th
Cir. 2013) (citing E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028, 1044 (10th Cir. 2011)).
         147
             Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1307 (10th Cir. 2017) (quoting Johnson v. Weld Cty., Colo.,
594 F.3d 1202, 1211 (10th Cir. 2010)) (first alteration added); see also Kendrick, 220 F.3d at 1231 (citations
omitted).
        148
            Danville v. Reg’l Lab Corp., 292 F.3d 1246, 1250 (10th Cir. 2002) (citing Washington v. Davis, 426 U.S.
229, 242 (1976)).




                                                            46
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 47 of 52




contends that Davis violated UG rules and policy when she engaged in multiple acts of

inappropriate physical contact with a juvenile, lied to investigators, and widely discussed the

allegations involving a juvenile with individuals both inside and outside the JDC. Zamora

argues that other members of the Sheriff’s Office violated confidentiality by telling Carver of the

allegations involving Davis, and that Carver violated confidentiality by speaking to Davis about

those allegations before she was ever interviewed. Zamora argues that although Carver, Davis

and their friends widely discussed the allegations involving a juvenile, none of them were

disciplined or terminated for such conduct as Zamora was.

       The Court agrees that Zamora has produced sufficient evidence to establish pretext.

First, there is no dispute that Zamora did not submit a false written report during Simpson’s

investigation, which Fewell testified was one basis for her termination. Second, regarding the

UG’s contention that Zamora was dishonest during questioning, the record as a whole contains

enough weaknesses and contradictions with regard to whether the UG honestly believed that

Zamora lied during the second investigation of Davis to make summary judgment inappropriate.

       The UG contends that Zamora lied when she told Anderson about Davis having sex with

N.C. at Garcia’s house, when she claimed she had previously tried to report incidents involving a

different juvenile, and when she told Simpson what she had heard from N.C. concerning rumors

circulating about him and Davis. The record is unclear, however, whether the information about

Davis and N.C. having sex at Garcia’s house originated with Zamora, Howard, N.C., or Garcia—

Anderson told Simpson during the second investigation that he believed Zamora had obtained

this information from Garcia. Further, during the first investigation of Davis, the UG concluded

that Zamora truthfully reported the inappropriate physical contact between Davis and J.K.,

whereas the record contains evidence relating to N.C.’s propensity for untruthfulness. Yet




                                                47
          Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 48 of 52




during the second investigation, the UG credited N.C.’s version of events over Zamora’s.

Further, although the UG contends that Zamora and Howard’s accounts were inconsistent,

Simpson testified that Zamora was probably truthful when she stated that she told Howard that

he was a mandated reporter and needed to report what N.C. had told him about Davis. The Court

concludes that Zamora has presented sufficient evidence to permit a jury to infer that the UG’s

statement that she was fired for dishonesty was pretext.

       As to the third stated reason for Zamora’s termination, the parties disagree about whether

she violated the JDC’s Release of Information policy and K.S.A. § 56-507. Zamora contends

that she did not violate confidentiality under either because she was on the receiving end of

information from Howard and N.C. and because she did not disclose to anyone outside the

Sheriff’s Office. The UG correctly asserts that whether Zamora actually violated the statute is

immaterial as long as Fewell and Ash legitimately believed she had. However, Zamora has

presented evidence that the UG failed to discipline employees who violated rules of comparable

seriousness which, in turn, calls into question whether the UG acted in good faith in firing

Zamora.

       There is no UG policy stating that an employee shall be terminated for violating § 65-

507, and the UG has never terminated anyone for violating that statute other than Zamora and

apparently Howard. The record is silent as to the UG’s policy on termination of employment for

violation of its Release of Information policy. When arguing that the UG acted contrary to an

unwritten policy or practice by firing her but not similarly-situated employees who violated work

rules of comparable seriousness, Zamora bears the burden of demonstrating that she is, in fact,




                                                48
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 49 of 52




“similarly situated to the employees to whom [she] is comparing [herself],” 149 “An employee is

similarly situated to the plaintiff if the employee deals with the same supervisor and is subject to

the ‘same standards governing performance evaluation and discipline.’”150 “In determining

whether two employees are similarly situated, a ‘court should also compare the relevant

employment circumstances, such as work history and company policies, applicable to the

plaintiff and the intended comparable employees.’”151 “The infractions giving rise to the

comparison need not involve exactly the same offenses; they need only be of comparable

seriousness.”152

        Zamora contends that Gunja, Soptic, Carver, Anderson, Davis, and Garcia were not

disciplined for discussing information about a juvenile in much the same manner Zamora did.

The UG contends that these individuals are not similarly situated to Zamora and did not violate

rules of similar seriousness. Citing to Simpson’s opinion as stated in her deposition testimony,

the UG contends that the JDC’s Release of Information policy and K.S.A. § 56-507 do not apply

to Sheriff’s Office employees working outside the JDC. Specifically with respect to Soptic and

Gunja, the UG contends that Zamora has not shown that they lacked the legal authority and

discretion to share with Carver the allegations against his fiancée, and that Soptic implicitly

authorized Carver to discuss the allegations with Davis.




        149
         Kelley v. Goodyear Tire and Rubber Co., 220 F.3d 1174, 1178–79 (10th Cir. 2000) (citing Cone v.
Longmont United Hosp. Ass’n, 14 F.3d 526, 532 (10th Cir. 1994)).
        150
              Kendrick, 220 F.3d at 1232 (quoting Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997)).
        151
           McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir. 2006) (quoting Aramburu. 112 F.3d at 1404);
see also Kendrick, 220 F.3d at 1232 (citation omitted).
        152
            E.E.O.C. v. Flasher Co., Inc., 986 F.2d 1312, 1316 (10th Cir. 1992) (citing McAlester v. United Air
Lines, 851 F.2d 1249, 1260 (10th Cir. 1988)); see also Smothers v. Solvay Chems., Inc., 740 F.3d 530, 541–42 (10th
Cir. 2014) (“When comparing different treatment of similarly-situated employees, ‘the comparison need not be
based on identical violations of identical work rules; the violations need only be of comparable seriousness.’”)
(quoting Elmore v. Capstan, Inc., 58 F.3d 525, 530 (10th Cir. 1995))).




                                                         49
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 50 of 52




        This line of reasoning gives the Court some pause, given the undisputed fact that the JDC

is a division of the Sheriff’s Office within the UG. The UG seems to be arguing that Sheriff

Ash, who has charge and custody of the JDC by law, and his Sheriff’s Office employees who do

not work inside the JDC, do not share the obligation keep information concerning juveniles

confidential. On its face, § 56-507 is not so limited, stating that certain information pertaining to

juvenile residents “shall be confidential and shall not be made public in a manner which would

identify individuals.”153 Setting aside the issue of whether anyone in this case actually violated

the statute, which is not at all clear, it makes little sense that the Sheriff’s Office as a whole

would not be bound by this prohibition. In any case, Davis and Garcia—who held the same

position as Zamora, were subject to the same confidentiality rules and policies, and had the same

supervisor—discussed allegations involving juveniles without facing repercussions. The UG

contends that Davis resigned before she could be disciplined, but there is no evidence that either

she or Garcia faced repercussions for their role in discussing confidential information outside the

chain of command.

        The UG also contends that Zamora’s violation of confidentiality was of a different, more

serious nature because she improperly disclosed information she learned first-hand in the course

of her duties at the JDC, whereas “the Sheriff’s Office could have reasonably viewed the

disclosure of ‘confidential’ information that had been learned second-, third-, or fourth-hand and

that was not acquired or disclosed in the performance of official duties as less serious than the

disclosure of confidential information obtained on the job.”154 Again, however, there is a dispute

as to whether the information relayed to Anderson concerning a relationship between Davis and



        153
              K.S.A. § 56-507(b).
        154
              Doc. 82 at 41.




                                                   50
        Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 51 of 52




N.C. originated with Zamora as opposed to N.C., Howard, or Garcia. Further, the UG contends

that Zamora lied when she claimed to have heard this rumor directly from N.C. himself, a

position at odds with the UG’s contention that Zamora obtained confidential information first-

hand and that she violated K.S.A. § 56-507 in disclosing information to N.C.

       The Court is not convinced that Zamora has failed to show that the UG acted contrary to

company practice by failing to discipline or terminate other employees who violated rules of

comparable seriousness but, in any case, need not base its finding of sufficient evidence of

pretext on the UG’s failure to discipline others for violating confidentiality. For even if Zamora

has failed to show that similarly situated employees violated confidentiality rules of comparable

seriousness, Paden’s report concerning Davis and Garcia raises the possibility that both officers

violated both JDC policy and Kansas law by engaging in touching of a sexual nature with

residents and bringing contraband into the facility for residents.

       These allegations against Davis and Garcia are arguably much more serious than sharing

confidential information with others under the umbrella of the Sheriff’s Office, yet Paden’s

report was never even investigated—despite the fact that Kingston was at that time in the process

of investigating similar conduct by Davis. While the UG highlights the fact that other

employees, including Harrington and Olden, also reported on Davis but were not fired, these

individuals reported on Davis in the context of the first investigation, which was conducted by an

outside entity rather than Carver’s direct subordinate in the Sheriff’s Office. Zamora has

established a genuine and material factual issue as to whether she was punished more harshly

than similarly situated employees who violated rules of comparable seriousness, and a

reasonable jury could therefore infer that the UG’s claim that she was fired for violating

confidentiality was pretext for unlawful retaliation.




                                                 51
         Case 2:17-cv-02261-JAR Document 83 Filed 11/15/19 Page 52 of 52




        Viewing the evidence as a whole and in the light most favorable to Zamora, the Court

concludes that the facts of this case satisfy the third element of her prima case and give rise to an

inference of pretext. The Tenth Circuit has explained that “‘a plaintiff’s prima facie case,

combined with sufficient evidence to find that the employer’s asserted justification is false, may

permit the trier of fact to conclude that the employer unlawfully discriminated.’”155 “The

plaintiff need not show both that the defendant’s reasons were a pretext and that the real reason

was discrimination—the fact of pretext alone may allow the inference of discrimination.”156

Accordingly, the UG’s motion for summary judgment is denied.

        IT IS THEREFORE ORDERED BY THE COURT that UG’s Motion for Summary

Judgment (Doc. 75) is denied.

        IT IS SO ORDERED.

        Dated: November 15, 2019

                                                             s/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




        155
          Doebele v. Sprint United/Mgmt. Co., 342 F.3d 1117, 1135 (10th Cir. 2003) (quoting Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)).
        156
              Id. at 1135–36 (citing Reeves, 530 U.S. at 146–49).




                                                           52
